Citation Nr: 1430801	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-01 378	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to special monthly pension (SMP) by reason of being in need of regular aid and attendance or at the housebound rate.



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO.

In October 2011, the another Veterans Law Judge remanded the case for further development.

While the Veteran previously was represented by Disabled American Veterans, in August 2012, the Veteran revoked this representation and indicated his intention to proceed pro se.  The Board recognizes the change in representation.

It appears the issue was inadvertently captioned as a claim for special monthly compensation (SMC) at the time of the last remand.  

As a result, the RO referred to the issue of special monthly compensation on its most recent Supplemental Statement of the Case (SSOC) in July 2012. 

The Board finds that the error is harmless.  The Veteran has already been provided the correct legal criteria for entitlement to SMP.  See December 2007 SOC.  The February 2012 VA examiner responded to questions pertinent to a SMP claim.  

In readjudicating the claim, the RO relied on the February 2012 VA examination findings regarding the Veteran's nonservice-connected disabilities, and considered his need for aid and attendance and whether he is housebound, factors dispositive of a SMP claim.

The Board has considered the documentation that has been included in Virtual VA and VBMS.


FINDINGS OF FACT

1. The Veteran was born in February 1955 and has not yet to reach the age of 65.

2.  The Veteran is not shown to be blind or have uncorrectable vision; nor is he a patient in a nursing home; nor does he have any service-connected disabilities; nor does he have a single disability that is rated as 100 percent disabling.

3.  The Veteran is not shown to need regular aid and attendance.

4.  The Veteran is not shown to be substantially confined to his home or immediate premises.


CONCLUSION OF LAW

The criteria for the assignment of special monthly pension based on the need for aid and attendance or housebound status have not been met. 38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

A letter from the RO dated in June 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim for SMP, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

A June 2008 letter additionally provided him with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed and that all evidence has been obtained for final resolution of the issue addressed hereinbelow.  

The Veteran's service treatment records, and post service treatment records have been obtained.  Records from the Social Security Administration (SSA) have been obtained.  Medical opinions have been obtained.  

The Board is further satisfied that the RO has substantially complied with its October 2011 remand directives, as the RO provided the Veteran an opportunity to identify additional evidence, updated VA treatment records were obtained, SSA records were obtained, and an additional VA medical examination was provided.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate this claim.  

Therefore, to this extent, no further assistance to the Veteran with the development of evidence is required.  


Laws & Regulations

In order to demonstrate entitlement to increased special monthly pension benefits, the Veteran must meet certain criteria to establish his need for regular aid and attendance or his status for housebound benefits. 

Basic entitlement exists if a Veteran: (i) Served in the active military, naval or air service for 90 days or more during a period of war (38 U.S.C. 1521(j)); or (ii) Served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability (38 U.S.C. 1521(j)); or (iii) Served in the active military, naval or air service for a period of 90 consecutive days or more and such period began or ended during a period of war (38 U.S.C. 1521(j)); or (iv) Served in the active military, naval or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war (38 U.S.C. 1521(j)); and (v) Meets the net worth requirements under § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in § 3.23; and (vi)(A) Is age 65 or older; or (B) Is permanently and totally disabled from nonservice-connected disability not due to the Veteran's own willful misconduct.  38 C.F.R. § 3.3 (a)(3).

Under 38 U.S.C.A. § 1521, "each Veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct" shall receive VA pension. 38 U.S.C.A. § 1521(a).

Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible Veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3. 351(b), (c), (d). 

A Veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.

The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

In addition, any determination that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.

This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).


Analysis

The service personnel records show that the Veteran had greater than 90 days service during a period of war.  It is unknown whether he meets the net worth requirements under § 3.274 or has an annual income in excess of the applicable maximum annual pension rate specified in § 3.23.  The record shows he was born in February 1955 and has not yet reached the age of 65.  As such, assuming the financial requirements are met in this case, there must be evidence that he is permanently and totally disabled from nonservice-connected disabilities not due to his own willful misconduct.

The Veteran does not have any service-connected disabilities or a single permanent disability rated as 100 percent disabling.   He has been awarded a nonservice-connected pension based on the following disabilities:  lumbar spine paravertebral myositis with clinical L4, L5, S1 lumbar radiculopathy (40 percent disabling); depressive disorder not otherwise specified (30 percent disabling); status post-operative left knee arthroscopic surgery times three with significant degenerative joint disease of the knees and metallic foreign body of the soft tissues of the right side by x-ray study (20 percent disabling); uncontrolled arterial hypertension (10 percent disabling); right ear hearing loss (noncompensably disabling.  The combined evaluation for pension purpose is 70 percent.

The RO received the Veteran's claim in 2007.  He contends that, due to the severity of the above disabilities, he is in need of aid and attendance.

On VA examination in June 2007, the examiner found the Veteran was not bedridden or hospitalized.  He could travel beyond his current domicile.  He reported that he fell frequently and required assistance dressing and undressing.  He left home to go to church and for medical appointments.  He used the following prosthetic devices at home: a shower chair, shower hose, grab bars, bath brush, reacher, sock aid, shoe horn, toilet rail, cane, and wheelchair.  Imbalance affected the ability to ambulate.  However, the examiner noted he could perform all self-care skills. 

On examination, the Veteran's gait was not assessed because he did not have his cane.  He could walk without assistance only within the home.  He required a cane for ambulation.  His ability to leave the home was unrestricted.  His best corrected vision was not 5/200 or worse.  Upper extremity strength was normal, bilaterally.  His ability for self-feeding was normal.  He had "some difficulty" with dressing/undressing, bathing, grooming, and toileting.  He was found capable of managing personal financial affairs.

The Board is cognizant that the June 2007 VA examiner did not have access to the claims files.  However, the purpose of the examination was to assess the Veteran's present status.  The Board does not find the examination inadequate solely for this purpose.

In December 2009, a social worker noted that the Veteran had been staying in different locations, including the homes of friends.  He reported being depressed since the passing of his wife and seeking stability.  Different housing options were discussed.

In December 2010, the Veteran was approved for a lumbosacral corset so that he could perform household chores and assist his chronically ill father in transfers.

In March 2011, it was noted that the Veteran had been taking care of his father and had continued to attend church.

In August 2011, it was noted that the Veteran helped his father with his medications, meals and home chores.

On VA examination in February 2012, the claims file was reviewed.  The examiner found the Veteran was not bedridden or hospitalized and could travel beyond his current domicile.  He was living in a two-story house owned by his father.  He lived on the first level with a partner and her grandchild.  He reported doing his own toileting, showering and grooming with some difficulty.  He reported that, to eat, he heated prepared food in the microwave.  He spent the day watching television or taking short walks.  He reported caring for his father, who lived on the second floor, by giving him his medications and meals.

On examination, the Veteran could walk a few hundred yards without assistance.  He required a cane.  He could leave the home for medical care.  His best corrected vision was not 5/200 or worse.  He had a normal ability to feed himself and "some difficulty" with dressing/undressing, bathing, grooming and toileting. He was found to be capable of managing his financial affairs.

The examiner concluded as follows: 

After carefully evaluating this Veteran, it [was] our opinion that this Veteran [was] not housebound and he [was] capable of managing his daily living activities.  We based our assessment in the fact that Veteran [was] taking care of his elderly father and helping him with his daily living activities and his house chores as Veteran itself [sic] expressed to his social worker in a visit 6 months ago. . . . Veteran's [sic] ha[d] his medical conditions but he [was] not wheelchair bound, he walk[ed] using a  cane and he even [went] alone to his medical appointments at the Ponce Primary Care Clinics.

Based on the foregoing, the Board concludes that special monthly pension based on the need for aid and attendance or at the housebound rate is not warranted at any time during the period of this appeal. 

The Veteran is not in need of regular aid and attendance.  He is not shown to be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  He is not a patient in a nursing home.  

Additionally, a factual need for aid and attendance has not been established.  Although he uses a cane, the Veteran is able to walk unassisted. It is not shown that he needs an appliance that requires frequent adjusting.  He has "some difficulty" with dressing, bathing, grooming, and toileting, but does not have an inability to perform these tasks.  He is not impaired in the ability to feed himself.

Moreover, the Veteran has been found to be competent and capable of managing his financial affairs.  There is no evidence that he has an incapacity, physical or mental, which requires the care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.

The Veteran is also not shown to be housebound.  He does not have a single permanent disability rated 100 percent disabling or a showing that he is confined to his home or its immediate premises.  Rather, the evidence shows he has lived with friends, attends church, and goes on short walks.  VA examiners have explicitly found he is not confined to the home.

In reaching this decision, the Board has specifically considered the Veteran's own lay statements.  He is competent to report the manifestations of his disability.  However, competence and credibility are different matters.  

Here, the record contains a number of treatment notes and examination reports, and to the extent that the Veteran asserts that he requires the aid and attendance of another or is housebound, these statements are generally inconsistent with the more probative findings of the examiners.  

The Veteran's August 2012 statement that he does not care for his father is inconsistent with his prior statements to various medical providers during the appeal.  In any event, this is not a factor that would support the assignment of special monthly pension benefits.  

In sum, the assertions are less probative than the evidence that is provided by medical professionals.  The findings of medical professionals, given their experience, education, and experience, are afforded greater weight in this setting.  

The criteria needed to support the assignment of special monthly pension benefits require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).
  
In short, there is insufficient lay or medical evidence to substantiate a status of helplessness or substantial confinement to the home required for special monthly pension.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A special monthly pension based on the need for regular aid and attendance or at the housebound rate is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


